Citation Nr: 1011804	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionized radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to November 
1948.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served aboard the USS KENNETH WHITING during 
Operation CROSSROADS beginning in July 1946.  

2.  The competent evidence fails to demonstrate that prostate 
cancer manifested during service or within one year of 
service; it also does not indicate that such disability is 
otherwise related to service, including as due to exposure to 
ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may be it presumed to have been so 
incurred; it is also not due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2004 and April 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The April 2008 letter 
provided this notice to the Veteran.  

The Board observes that the July 2004 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the April 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an October 2008 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In addition to the above notice letters, the Veteran was 
asked to complete a radiation risk worksheet in July 2004 to 
aid in substantiating his claim.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

Finally, the Veteran was not afforded a VA examination with 
respect to the issue decided herein.  However, since the 
Veteran is claiming his disability as secondary to ionizing 
radiation exposure, a VA examination was not appropriate.  
Rather, in cases involving claims based upon exposure to 
ionizing radiation, the governing regulation, 38 C.F.R. § 
3.311 sets forth additional obligations for VA in developing 
evidence to support such claims.  As discussed in more detail 
below, the procedures laid out in 38 C.F.R. § 3.311 were 
utilized to obtain a medical opinion regarding the likelihood 
of a relationship between the Veteran's in- service exposure 
to ionizing radiation and his current prostate cancer.  In 
this regard a medical opinion was obtained in July 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As explained below, the Board finds that the 
medical opinion obtained in this case is more than adequate, 
as it is predicated on the Veteran's radiation dosage 
estimates.  The Board is therefore convinced that all 
required development has been accomplished and the provisions 
of 38 C.F.R. § 3.311 have been met in this case.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board notes that a claim for service 
connection of carcinoma of the prostate with extension into 
the bladder neck was previously denied by the RO in an 
October 1993 rating decision.  The RO denied on the basis 
that there was no evidence of in-service incurrence of 
prostate cancer, no evidence that the Veteran developed 
prostate cancer within a year of separation from service, and 
finally that prostate cancer is not a radiogenic disease 
under 38 C.F.R. §§ 3.309 and 3.311, and therefore cannot be 
presumptively service-connected.  The Veteran again requested 
service connection for prostate cancer in May 2004.  As this 
issue has been previously denied, the Veteran's claim for 
entitlement to service connection for prostate cancer would 
usually be considered a new and material claim.  However, a 
de novo adjudication of a claim on essentially the same facts 
as a previously and finally denied claim is permissible where 
an intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
See also Boggs v. West, 11 Vet. App. 334, 342 (1998).  In 
this regard, when this claim was originally adjudicated, in 
1993, prostate cancer was not included in the list of 
"radiogenic diseases," indeed it was not added to the list 
until September 24, 1998.  See 63 FR 50993, 50994 (1998).

The Veteran asserts that he is entitled to service connection 
for prostate cancer.  However, as discussed below, the Board 
finds that the competent evidence fails to demonstrate that 
the Veteran's prostate cancer is related to his military 
service, including exposure to ionizing radiation.  As such, 
his claim must be denied.

As noted above, the Veteran has asserted service connection 
for prostate cancer as due to exposure to ionizing radiation.  
Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed Veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiole- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  The 
Board notes that prostate cancer is not one of the twenty-one 
types of cancer considered to be a presumptive condition 
under 38 C.F.R. § 3.309 (2009).

The Veteran contends that his prostate cancer is due to 
exposure to ionizing radiation while participating in 
Operation CROSSROADS in 1946.  The record indicates that the 
Veteran did indeed participate in Operation CROSSROADS, a 
confirmed radiation-risk activity, while serving aboard the 
U.S.S. KENNETH WHITING, and as such is determined to be a 
radiation-exposed Veteran.  See 38 C.F.R. § 3.309 
(d)(3)(v)(B) (2009).  However, as noted above, prostate 
cancer is not listed as a presumptively service-connected 
disease for radiation-exposed Veterans.  See 38 C.F.R. § 
3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. 
§ 3.309(d)(3) (2009) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) 
(2009), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non- malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 
3.311(b)(2).  Additionally, if a claim is based on a disease 
other than one of those listed in paragraph (b)(2), VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the Veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  The Board notes that prostate cancer is 
considered a radiogenic disease under the provisions of 
paragraph (b)(2).  38 C.F.R. § 3.311(b)(2) (2009).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2009).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2009).

While evidence demonstrates a radiogenic disease and exposure 
to radiation during service, a preponderance of the evidence 
is against a finding of service connection.  In accordance 
with the above regulatory provisions, the RO submitted the 
Veteran's claim to the Department of Defense (more 
specifically, the DTRA) for a dose estimate.  The DTRA's dose 
estimate, explained in detail in a September 14, 2006, 
report, revealed a mean total gamma external dose of 1.6 rem 
(upper bound of 4.0 rem); a mean total external neutron dose 
of 0.0 rem (upper bound of 0.0 rem); an internal committed 
alpha dose to the prostate of 0.040 rem (upper bound of 0.40 
rem); and an internal committed beta plus gamma dose to the 
prostate of 1.3 rem (upper bound of 13 rem).  Thereafter, the 
RO requested a medical opinion regarding the relationship 
between the Veteran's prostate cancer and any exposure to 
radiation; the DTRA dose estimate information discussed above 
was provided along with a brief history of the Veteran's 
exposure, post-service carcinogen or radiation history, and 
family medical history.

A July 2007 memorandum completed by the Director of 
Compensation & Pension Service as required by 3.311(c) found 
that there is no reasonable possibility that the Veteran's 
prostate cancer is related to occupational exposure to 
ionizing radiation during service.  The opinion is supported 
by the findings of the VA Chief Public Health and 
Environmental Hazards Officer, who opined that it is unlikely 
that the Veteran's prostate cancer can be attributed to 
radiation exposure.  In forming his opinion, the officer 
considered the Veteran's gender, pertinent family history, 
age at exposure, time between exposure and onset, and post-
exposure employment.  The officer also used the numerical 
values representing the Veteran's level of exposure to 
radiation during service to calculate a probability of 18.24 
percent that the Veteran's prostate cancer is a result of 
radiation exposure.  Conversely, these findings demonstrate 
that it is more than 80 percent likely that the Veteran's 
prostate cancer is not related to radiation exposure during 
service.  As noted above, prostate cancer is not listed as a 
presumptively service-connected disease for radiation-exposed 
Veterans and in addition there is a high probability of no 
nexus.  Therefore, absent any other indication that the 
Veteran's prostate cancer is related to radiation exposure, 
the Board finds that a preponderance of the evidence is 
against a finding of service connection for prostate cancer 
due to radiation exposure during service.

As the preponderance of the evidence is against service 
connection for prostate cancer as due to exposure to 
radiation while on active duty it is now necessary to 
determine whether the Veteran's prostate cancer is directly 
related to his active duty service.  The Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  As noted above, there is no 
evidence of an in-service occurrence, therefore direct 
service connection cannot be granted on the basis of 38 
C.F.R. § 3.303(d).

Additionally, the Board notes that, where a Veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests a malignant tumor to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
although there is a diagnosis of prostate cancer of record, 
the Veteran is not entitled to presumptive service connection 
because there is no evidence that the disease manifested to a 
degree of 10 percent within one year of his discharge from 
service.  Specifically, the Veteran was discharged from 
active duty in November 1948 and the Veteran was first 
diagnosed with prostate cancer in 1991, approximately 43 
years after his separation from military service.  Id.

The Veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to prostate 
cancer.  Additionally, the Veteran's October 1948 separation 
examination revealed that all systems were normal upon 
clinical evaluation.  Consequently, while the Veteran has 
current diagnosis of prostate cancer, in light of the above 
analysis, which concludes that the Veteran did not have 
radiation exposure during service, the record contains no 
competent medical opinion that such disability is related to 
a disease or injury during service, ionizing radiation 
exposure, or otherwise had its onset during service.  
Additionally, post- service medical records are negative for 
any reference to service as a cause of the Veteran's prostate 
cancer.  
In addition to the lack of evidence of an in-service disease 
or injury that can be linked to the Veteran's current 
diagnosis and no evidence that indicates that the Veteran was 
exposed to ionized radiation, the Board finds that the 
approximately 43 year lapse in time between the Veteran's 
active service and the first contemporaneous diagnosis of 
prostate cancer also weighs against the Veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

The Board acknowledges the Veteran's statements that his 
radiation exposure while in service is responsible for his 
current diagnosis of prostate cancer.  However, this is not 
competent evidence since lay persons or persons without 
medical training, such as the Veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent and probative evidence of 
a causal nexus between the Veteran's claimed disabilities and 
service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for prostate cancer, to include as due 
to radiation exposure.  As such, the doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (2009).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


